DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Shabnam Shafiee on May 18, 2022.
3.	The application has been amended as shown below, with these amendments based on the claims filed in the after-final amendment dated April 18, 2022, which was entered by the examiner.

Claims

3. (Currently Amended) The method of claim 1, further comprising:
receiving the first message from a first device;
receiving [[a]]the first re-transmission configuration indicator indicating that the first message is subject to the coding-based re-transmission;
caching the first message at the receiving device in response to receiving the first re-transmission configuration indicator; and
wherein the recovering of at least the second message includes using at least the first message for decoding the coded message.

15. (Currently Amended) The method of claim 13, 
wherein the first re-transmission configuration indicator indicates that the first message is subject to the coding-based re-transmission of the first message; and
wherein the second re-transmission configuration indicator  indicates that the second message is subject to the coding-based re-transmission of the second message.

16. (Currently Amended) The method of claim 15, further comprising:
transmitting a coding-based re-transmission capability indicator indicating that the re-transmitting device is capable of performing [[the]] coding-based re-transmission; and
wherein the receiving of the first re-transmission configuration indicator and the second re-transmission configuration indicator comprises receiving the first re-transmission configuration indicator and the second re-transmission configuration indicator at least in response to the transmitting of the coding-based re-transmission capability indicator.

24. (Currently Amended) The method of claim 13, 
wherein the first re-transmission configuration indicator  indicates at least one of: that the first message is subject to the coding-based re-transmission of the first message, that the re-transmitting device is selected for the coding-based re-transmission of the first message, a first quality of service (QoS) requirement configured to trigger the coding-based re-transmission of the first message, and a coding type to use for the coding-based re-transmission of the second message; and
wherein the second re-transmission configuration indicator indicating at least one of: that the second message is subject to the coding-based re-transmission of the second message, that the re-transmitting device is selected for the coding-based re-transmission of the second message, a second quality of service (QoS) requirement configured to trigger the coding-based re-transmission of the second message, and the coding type to use for the coding-based re-transmission of the second message.

Allowable Subject Matter
4.	Claims 1-30 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on April 18, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claims 1, 13, and 29-30, as amended, applicant argues that claims 1, 13, and 29-30 are in condition for allowance, because applied references Choi ‘611 (US 9,876,611), Wu ‘027 (US 2017/0367027), and Kim ‘491 (US 2018/0146491) do not disclose “wherein the first re-transmission configuration indicator indicates that the re-transmitting device is designated by the one or more devices for a coding-based re-transmission of the first message on behalf of the one or more devices, wherein the second re-transmission configuration indicator indicates that the retransmitting device is designated by the one or more devices for a coding-based re-transmission of the second message on behalf of the one or more devices” (See Remarks, page 13, para 1).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “wherein the first re-transmission configuration indicator indicates that the re-transmitting device is designated by the one or more devices for a coding-based re-transmission of the first message on behalf of the one or more devices, wherein the second re-transmission configuration indicator indicates that the retransmitting device is designated by the one or more devices for a coding-based re-transmission of the second message on behalf of the one or more devices.” These limitations, in combination with the remaining limitations of claims 1, 13, and 29-30, are not taught nor suggested by the prior art of record. 
Claims 2-12 and 14-28 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474